Case 1:20-cv-10058-PKC Document 21 Filed 04/15/21 Page 1of1
Case 1:20-cv-10058-PKC Document 20 Filed 04/15/21 Page i of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

== x
CARGILL INCORPORATED,
OCEAN TRANSPORTATION, 20 Civ. 10058 (PKC)
Petitioner,
DEFAULT JUDGMENT
-against-
TRIORIENT LLC,
Respondent.
x

 

This action having been commenced by the filing of the Petition and issuance of the
Summons on December 2, 2020 and December 3, 2020, respectively, and the Summons and
Petition having been personally served on the Respondent, TRIORIENT LLC, on December 12,
2020, and proof of service having been filed on December 31, 2020, and default having been
entered on February 3, 2020, and the Respondent not having answered the Petition, and the time for
answering the Petition having expired, it is

ORDERED, ADJUDGED AND DECREED: That the Petitioner has a judgment against
defendant in the liquidated amount of $1,492,717.47, plus costs and disbursements of this action in

the amount of $500.00, for a total of $1,493,217.47, plus interest at 9% per annum.

Dated: w YX K, Blew York
Zjod > 2021 ZEAE

P. Kevin Castel, U.S.D.J.

 

 
